Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of GSP-2, Inc. (the “Company”) on Form 10-Q for the period endedSeptember 30, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Yushan Wei, president and chief executive officer of the Company, and Yuejun Li, chief financial officer of the Company, certify, pursuant to 18 U.S.C. section 1350 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 19, 2013 By: /s/Yushan Wei Yushan Wei President and Chief Executive Officer (Principal Executive Officer) Date: November 19, 2013 By: /s/Yuejun Li Yuejun Li ChiefFinancial Officer (Principal Accounting Officer) A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
